UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ALBERT BARRINGTON EDWARDS,            
                      Petitioner,
                 v.
                                                  No. 03-1101
JOHN ASHCROFT, Attorney General of
the United States,
                       Respondent.
                                      
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A37-301-032)

                      Submitted: August 28, 2003

                      Decided: October 17, 2003

 Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Thomas A. Elliot, Fabienne Chatain, ELLIOT & MAYOCK, Wash-
ington, D.C., for Petitioner. Robert D. McCallum, Jr., Acting Asso-
ciate Attorney General, Richard M. Evans, Assistant Director,
Michael T. Dougherty, Office of Immigration Litigation, Civil Divi-
sion, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.
2                       EDWARDS v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Albert Barrington Edwards is a native and citizen of Jamaica who
entered the United States as an immigrant in 1982. In 1990, Edwards
was convicted of distribution of cocaine, in violation of 21 U.S.C.A.
§ 841(a), (b)(1)(C) (West 1999 & Supp. 2003). Although deportation
proceedings were instituted at that time, Edwards received a § 212(c)
waiver. 8 U.S.C.A. § 1182(c) (West 1999).

   In 1996, Edwards was convicted in Maryland state court of posses-
sion of marijuana, and removal proceedings were instituted. In 2002,
the Board of Immigration Appeals ("Board") affirmed the immigra-
tion judge’s order of removal. The Board concluded that Edwards was
subject to removal under 8 U.S.C.A. § 1227(a)(2)(B)(i) (West 1999),
as an alien who has been convicted of a controlled substance offense.
Edwards petitions this court for review.

   We lack jurisdiction to review the Board’s decision. Under 8
U.S.C.A. § 1252(a)(2)(C) (West 1999), appellate courts do not have
jurisdiction to review the final order of removal of an alien who is
removable for having committed certain criminal offenses, including
controlled substance offenses defined in § 1227(a)(2)(B)(i). Under
§ 1252(a)(2)(C), we have jurisdiction only to determine the relevant
jurisdictional facts: (1) whether Edwards is an alien; and (2) whether
he is removable for committing a criminal offense listed in
§ 1252(a)(2)(C). Lewis v. INS, 194 F.3d 539, 542-43 (4th Cir. 1999).

  Edwards concedes in this case that he is an alien and that he was
convicted for possession of marijuana. Therefore, Edwards is remov-
able under § 1227(a)(2)(B)(i), and, under § 1252(a)(2)(C), we are
without jurisdiction to hear his petition.

   Edwards also seeks to challenge the provisions of 8 U.S.C.A.
§ 1182(h) (West 1999) on equal protection grounds. "Even assuming,
                         EDWARDS v. ASHCROFT                           3
without deciding, that our jurisdiction under § 1252(a)(2)(C) includes
review of substantial constitutional challenges . . . this claim does not
present such a substantial issue." Ramtulla v. Ashcroft, 301 F.3d 202,
203-04 (4th Cir. 2002) (citations omitted), cert. denied, 123 S. Ct.
2577 (2003). Similarly, we conclude that Edwards’s equal protection
challenge to 8 U.S.C.A. § 1229b(c)(6) (West 1999) presents no sub-
stantial constitutional issue.

   We deny Edwards’s requests to transfer this petition for review to
a district court as a habeas corpus petition, or to remand the case to
the Board for further proceedings. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           DISMISSED